SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                 In the matter of the Civil Commitment of R.F. SVP 490-08 (A-10-12) (070552)

Argued September 9, 2013 -- Decided March 19, 2014

ALBIN, J., writing for a majority of the Court.

        In this appeal, the Court considers the proper scope of appellate review in commitment cases involving the
Sexually Violent Predator Act (SVPA or Act), N.J.S.A. 30:4-27.24 to -27.38.

         In 2004, seventeen-year-old R.F. engaged in sexual conduct with two children, A.M. (twelve years old) and
J.W. (thirteen years old). He pled guilty in adult court to endangering the welfare of both children. The court
sentenced R.F. to a five-year term at the Adult Diagnostic and Treatment Center at Avenel (ADTC or Avenel).
Before R.F. completed his sentence, the State petitioned to have him civilly committed under the SVPA.

         At R.F.’s commitment hearing, the Honorable Serena J. Perretti, J.S.C., reviewed a number of documents,
including expert reports, R.F.’s plea and sentencing transcripts, and statements from R.F., A.M., and J.W. Although
A.M. and J.W.’s statements described incidents of forcible sex, J.W.’s statement indicated that A.M. was in a
consensual relationship with R.F. The varying accounts about whether force was used were not reconcilable.

          Judge Perretti also heard testimony from three expert witnesses, two for the State and one for R.F. The
State’s first expert diagnosed R.F. with pedophilia, ADHD, and antisocial personality disorder and placed R.F. in the
moderate- to high-risk category for sexually reoffending. The State’s second expert diagnosed R.F. with antisocial
personality disorder and believed that R.F.’s diagnostic scores placed him in the group with a thirty-six percent
likelihood of sexually reoffending within fifteen years. The second expert declined to diagnose pedophilia because
A.M. had admitted having a consensual relationship with R.F. and because the diagnostic manual (DSM-IV-TR)
explicitly says not to diagnose pedophilia in “an individual in late adolescence involved in an ongoing sexual
relationship with a 12- or 13-year-old.” R.F.’s expert also rejected the pedophilia diagnosis. Instead, she diagnosed
R.F. with conduct disorder and testified that he posed a “fairly low” risk of sexually reoffending. She further
rejected the diagnostic test (Static-99) that the State’s experts had used in assessing R.F.’s risk of sexually
reoffending, given R.F.’s cognitive limitations and the fact that the offenses were committed when he was a
juvenile.

          After reviewing the evidence, Judge Perretti found that R.F. committed predicate sexual offenses that made
him eligible for commitment under the SVPA and that he suffered from a personality disorder. Nonetheless, Judge
Perretti denied the State’s petition for civil commitment because the State failed to establish that R.F. was highly
likely to sexually reoffend. In reaching that conclusion, Judge Perretti credited the opinion of R.F.’s expert that
R.F.’s risk of reoffending was “fairly low,” and that R.F. had learned that it is wrong to have sex with someone
under age. She took into account R.F.’s youth and cognitive limitations. Additionally, she gave weight to the fact
that R.F. disclosed his wrongdoing to the victims’ families, noting that the disclosures “indicate[] a resolution to
desist.” Judge Perretti further explained that the testimony of the State’s experts appeared to be based on “an
exaggeration or misunderstanding” of the record. Although Judge Perretti accepted that there was a reasonable
chance that R.F. would “get in trouble” if released into the community, she held that the State lacked clear and
convincing evidence that R.F. was “highly likely to commit a sexually violent offense in the foreseeable future.” In
denying the State’s petition for civil commitment, Judge Perretti made clear that R.F. is subject to parole supervision
for life. She also indicated that R.F. would “require many social services.” R.F. must also comply with a discharge
plan prepared by the Special Treatment Unit (STU).

          In an unpublished per curiam opinion, the Appellate Division reversed the dismissal of the State’s SVPA
petition and directed that R.F. be civilly committed. The panel rejected Judge Perretti’s factual findings. The panel
found that R.F.’s “behavior was calculating and predatory” and that “[h]e sought out the girls with the intention of

                                                          1
engaging in sexual activity, with or without their assent.” The panel faulted Judge Perretti for “unduly discount[ing]
the testimony of the State’s expert witnesses,” stressing that their opinions were “well-supported by the record.”
Dismissing the opinion of R.F.’s expert, the panel determined that R.F. was “highly likely to re-offend,” and granted
the State’s petition for commitment. The Court granted R.F.’s petition for certification. 212 N.J. 288 (2012).

HELD: The trial court’s findings in a civil commitment hearing under the Sexually Violent Predator Act, N.J.S.A.
30:4-27.24 to -27.38, are entitled to deference, and a reviewing court may not overturn the commitment court’s
ruling based upon its determination that it would have come to a different conclusion had it sat as the trier of fact.

1. The SVPA permits the State to involuntarily commit “a person who has been convicted . . . of a sexually violent
offense” who “suffers from a mental abnormality or personality disorder that makes the person likely to engage in
acts of sexual violence if not confined in a secure facility for control, care and treatment.” N.J.S.A. 30:4-27.26. In
order to commit someone, the State must establish, by clear and convincing evidence, that (1) the individual has
been convicted of a sexually violent offense; (2) he suffers from a mental abnormality or personality disorder; and
(3) as a result of his psychiatric abnormality or disorder, it is highly likely that the individual will not control his or
her sexually violent behavior and will sexually reoffend. (pp. 27-28)

2. The decision whether a person previously convicted of a sexually violent offense is highly likely to sexually
reoffend “lies with the courts.” Although that determination “is guided by medical expert testimony,” the ultimate
determination is “a legal one, not a medical one,” and a trial judge is “not required to accept all or any part of [an]
expert opinion[].” Instead, a trial judge is required to exercise independent judgment in making findings that are
supported by the record. (pp. 29-33)

3. The judges who hear SVPA cases generally are “specialists” and “their expertise in the subject” is entitled to
“special deference.” The experienced judges assigned to hear these cases have the difficult task of assessing expert
testimony, making factfindings about events described from varying viewpoints, and predicting the probability of a
person’s future conduct. Consequently, “[t]he scope of appellate review of a commitment determination is
extremely narrow.” The trial courts have the “opportunity to hear and see the witnesses and to have the ‘feel’ of the
case,” and, accordingly, an appellate court should not modify a trial court’s determination either to commit or
release an individual unless “the record reveals a clear mistake.” Judge Perretti understood that many facts were in
dispute -- a point not fully grasped by the Appellate Division. Here, the panel overstepped the narrow scope of
appellate review because it assembled the pieces of the record that supported the State’s case, rather than analyzing
whether there was sufficient credible evidence to support the trial court’s factfindings. (pp. 29-35)

4. The trial court appropriately considered that R.F. is subject to a multiplicity of conditions and restrictions through
parole supervision for life, including conditions that “would reduce the likelihood of recurrence of criminal
behavior,” N.J.A.C. 10A:71-6.12(n). These sweeping supervision requirements are also accompanied by mandatory
registration requirements under Megan’s Law. N.J.S.A. 2C:7-2. (pp. 36-37)

5. The fact that an individual may need assistance in housing, in vocational training, in mental health counseling,
and in other life skills is not a reason for his continued commitment. Our civil commitment jurisprudence has
emphasized the importance of “provid[ing] the needed level of care in the least restrictive manner,” and not
infringing on an individual’s “liberty or autonomy any more than appears reasonably necessary to accomplish” the
State’s goals of public safety and effective treatment. When releasing an individual from the STU, the Department
of Human Services must prepare a discharge plan. The goal of a discharge plan is to “facilitate the person’s
adjustment and reintegration into the community.” The STU staff and the Department of Human Services are in the
best position to decide what services and counseling are required for R.F. to successfully navigate outside the
confines of a State institution. (pp. 37-39)

6. R.F. has been detained at the STU for over five years without any judicial review of his mental or behavioral
status. Without re-litigating Judge Perretti’s findings, the State is not foreclosed from re-petitioning for SVPA
commitment if there are changed circumstances or conditions that might have a bearing on whether R.F. is highly
likely to sexually reoffend. (p. 41)




                                                             2
         The judgment of the Appellate Division is REVERSED, the judgment of the trial court is REINSTATED,
and the matter is REMANDED to the trial court for proceedings consistent with this opinion.

          JUSTICE PATTERSON, DISSENTING, expresses the view that the Appellate Division was correct in
its determination that the State presented clear and convincing evidence that R.F. is a sexually violent predator who
is highly likely to engage in acts of sexual violence after his release, and that the trial court’s finding to the contrary
was a clear mistake.

         CHIEF JUSTICE RABNER, JUSTICE LaVECCHIA, and JUDGES RODRÍGUEZ and CUFF (both
temporarily assigned) join in JUSTICE ALBIN’s opinion. JUSTICE PATTERSON filed a dissenting
opinion.




                                                             3
                                      SUPREME COURT OF NEW JERSEY
                                        A-10 September Term 2012
                                                 070552



IN THE MATTER OF
THE CIVIL COMMITMENT OF
R.F. SVP 490-08



         Argued September 9, 2013 – Decided March 19, 2014

         On certification to the Superior Court,
         Appellate Division.

         Nora R. Locke, Assistant Deputy Public
         Defender, argued the cause for appellant
         R.F. (Joseph E. Krakora, Public Defender,
         Mental Health Advocacy, attorney).

         Lisa A. Puglisi, Assistant Attorney General,
         argued the cause for respondent State of New
         Jersey (John J. Hoffman, Acting Attorney
         General, attorney; Melissa H. Raksa,
         Assistant Attorney General, of counsel; Ms.
         Puglisi and Amy Beth Cohn, Deputy Attorney
         General, on the letter briefs).



    JUSTICE ALBIN delivered the opinion of the Court.

    Before the State can deprive a person of his freedom,

either in a criminal trial or a civil commitment hearing, the

State must satisfy a high standard of proof.   Under the New

Jersey Sexually Violent Predator Act (SVPA or Act), N.J.S.A.

30:4-27.24 to -27.38, a person previously convicted of a sexual

offense can be civilly committed only if the State can establish
by clear and convincing evidence that he suffers from a mental

abnormality or personality disorder that makes him highly likely

to commit a sexually violent offense.    The experienced judges

assigned to hear these cases have the difficult task of

assessing expert testimony that often is in conflict, making

factfindings about events described from varying viewpoints, and

ultimately predicting the probability of a person’s future

conduct.    In the balance, an individual’s right to liberty is

weighed against society’s interest in public safety.

    In this case, R.F., when he was seventeen years old,

engaged in sexual conduct with two children, ages twelve and

thirteen.    He pled guilty in adult court to endangering the

welfare of both children and was sentenced to a five-year term

at the Adult Diagnostic and Treatment Center at Avenel (ADTC or

Avenel).    Before R.F. completed his sentence, the State

petitioned to have R.F. civilly committed under the SVPA.

    At an SVPA commitment hearing, the Honorable Serena J.

Perretti, J.S.C., sifted through a ream of documentary evidence

and heard testimony from three expert witnesses, two for the

State and one for R.F.    Although Judge Perretti found that R.F.

committed predicate sexual offenses and suffered from a

personality disorder, she concluded that the State had not

proven by clear and convincing evidence that R.F. was highly

likely to engage in sexually violent behavior if not civilly

                                  2
committed.   In coming to the decision that the State had not met

the evidentiary standard for SVPA commitment, Judge Perretti

made specific findings of fact and ultimately placed decisive

weight on R.F.’s expert.   She also made clear that R.F. is

subject to parole supervision for life, N.J.S.A. 2C:43-6.4;

N.J.A.C. 10A:71-6.12.   R.F., moreover, must also comply with a

discharge plan prepared by the Special Treatment Unit (STU)

where he has been civilly committed.

    The Appellate Division reversed, determining that the

opinions of the State’s experts were “well-supported by the

record and amply substantiate the State’s petition for R.F.’s

commitment under the SVPA.”    Selecting the facts it deemed more

credible, accepting the opinions it viewed more persuasive, and

drawing its own inferences from the record, the panel came to a

different conclusion than Judge Perretti.

    The issue, however, is not whether members of the panel

would have decided the case differently had they heard the case.

Nor is the issue whether evidence in the record supports the

opinions of the State’s experts.       Rather, the issue is whether

sufficient credible evidence in the record supports Judge

Perretti’s findings.    Those findings are entitled to deference,

for Judge Perretti was not only intimately familiar with the

case file but also had the unique opportunity to hear the



                                   3
witnesses, to judge their credibility, and to weigh their

testimony -- things that cannot be gleaned from the cold record.

    Judge Perretti’s determination that the State did not

establish by clear and convincing evidence that R.F. was highly

likely to sexually reoffend unless institutionalized is

supported by sufficient credible evidence in the record.     Her

findings are not clearly mistaken and are entitled to deference.

We therefore reverse the Appellate Division and remand for

proceedings consistent with this opinion.

    In light of the passage of more than five years between

Judge Perretti’s decision and our resolution today, we will stay

the release of R.F. for thirty days to allow the State to file a

new petition if there are any changed circumstances or

conditions that would warrant civil commitment.   On his release,

R.F. will be subject to a discharge plan and parole supervision

for life.



                                I.

    R.F. was charged in two separate juvenile complaints with

committing, in May and July 2004, first-degree aggravated sexual

assaults against twelve-year-old A.M. and thirteen-year-old J.W.

and other related offenses.   R.F. was seventeen years old when

the events that gave rise to the charges occurred.   As part of a

plea agreement, the case was waived to adult court where R.F.

                                 4
pled guilty to the lesser charges of third-degree endangering

the welfare of A.M. and J.W., N.J.S.A. 2C:24-4(a).1   The State

recommended that R.F. be sentenced to a five-year term at the

ADTC based on an evaluation that he was a repetitive and

compulsive offender.

      In giving a factual basis to the charges, R.F. admitted

that, on separate occasions, he had “sex” with A.M. and J.W.

With each girl, he touched various parts of her body and placed

his “penis like in her butt,” but “it fell out.”    R.F., however,

insisted that the sexual acts were consensual -- a position he

maintained in later interviews.    During the plea colloquy, R.F.

stated:    “I just did it because they wanted to have sex . . .

[.]   I didn’t want to do it, but I cannot say no to a girl for

some stupid reason.”    Nevertheless, he admitted that having sex

with a minor was “wrong” and that he felt “bad.”2

      That R.F. was cognitively impaired was evident at the time

of the plea.    Two of three psychiatrists who examined him

declared that he was not competent to participate in the

proceedings.    Nevertheless, R.F. declared that he wished to

proceed.

1
  R.F. waived his right to have the charges presented to a grand
jury and pled guilty to the endangering charges as presented in
an accusation. In accordance with the plea bargain, the State
dismissed the juvenile charges.
2
  In statements given to the police, both A.M. and J.W. claimed
that their sexual encounters with R.F. were not consensual.
                                  5
    After that plea proceeding, at the correctional facility

where he was incarcerated, R.F. threw a box at a corrections

officer and then resisted several officers and spit on them.

That incident led to R.F. pleading guilty to fourth-degree

aggravated assault, N.J.S.A. 2C:12-1(b)(5).

    In July 2005, R.F. was sentenced on the endangering and

assault charges.   An evaluation submitted by the ADTC to the

court indicated that, although R.F. was deemed a repetitive and

compulsive offender, he was considered amenable to treatment at

the program at Avenel.    R.F. did not object to an Avenel

sentence.   However, his attorney urged the court to find as a

mitigating factor that R.F. “did not contemplate that his

conduct would cause or threaten serious harm,” N.J.S.A. 2C:44-

1(b)(2).    The defense attorney stressed that R.F. was “barely

competent to understand the proceedings” and that his conduct

was the result of his psychiatric disorder, his “lack of

education,” and “his inability to comprehend the consequences of

[his] actions.”

     Although the prosecutor commented on the seriousness of

all three offenses, he acknowledged that R.F. had “a lot of

mental limitations” and that R.F. was “in severe need of” both

sex offender and mental health treatment.   The defense and

prosecution agreed that the incident in the county jail was the

product of “frustration” on R.F.’s part.

                                  6
     In imposing sentence, the court found, as aggravating

factors, that R.F. had “acted out violently, or engaged in

threats of violence,” and that the two young victims were

“vulnerable” and “incapable of resisting his advances.”     As

mitigating factors the court found that R.F. was diagnosed with

“mild mental retardation,” “deficits in his visual cognitive

processes,” and “attention deficit, hyperactivity disorder”

(ADHD), and that R.F. was classified as “neuro-psychiatrically

compromised.”   The court also noted R.F.’s youth and expression

of remorse:   “[H]e knew what he was doing was wrong, but he . .

. couldn’t resist the impulse to engage in the unlawful

activity.”

     The court sentenced R.F. to concurrent five-year terms on

the endangering charges, to be served at the ADTC, and to a

concurrent nine-month term on the assault charge, and imposed

all requisite fines and penalties.3   The court also imposed

parole supervision for life, N.J.S.A. 2C:43-6.4, and noted that

R.F. was subject to sex offender registration under N.J.S.A.

2C:7-2.

     In May 2008, before R.F. completed his sentence, the State

petitioned the Superior Court to have R.F. civilly committed

under the SVPA.   Attached to the State’s petition were the

3
  R.F. was given jail credit for 310 days served in the county
jail.


                                 7
clinical certificates of two psychiatrists, each offering an

opinion that R.F. “has serious difficulty controlling his

sexually inappropriate impulses, and . . . is highly likely to

sexually reoffend.”   Based on the petition and clinical

certificates, a Superior Court judge found probable cause to

believe that R.F. met the standards for commitment under the

SVPA.   R.F. was temporarily committed to the STU, a secure

facility designated for sex offenders, pending an SVPA hearing.4



                                II.

     Judge Perretti presided at the commitment hearing held in

December 2008.   During the hearing, a number of documents were

presented to Judge Perretti, including statements that had been

given by A.M. and J.W. to the police.   Those statements

described incidents of forcible sex, including the accusation by

A.M. that R.F. grabbed her by the throat and the accusation by




4
  The Attorney General is empowered to initiate proceedings to
involuntarily commit persons who have been identified as
sexually violent predators. N.J.S.A. 30:4-27.28. If there is
probable cause to believe that a person is a sexually violent
predator, a court orders an initial commitment until a trial-
like hearing is conducted. N.J.S.A. 30:4-27.28(g). At the
plenary hearing, the State must demonstrate “by clear and
convincing evidence that the person needs continued involuntary
commitment as a sexually violent predator.” N.J.S.A. 30:4-
27.32.


                                 8
J.W. that R.F. threatened her with a knife.5    J.W.’s statement,

however, indicated that R.F. and A.M. were in a consensual

relationship with each other.     The documentary record revealed

that A.M. and J.W. were not strangers to R.F. but seemingly

within his circle of friends -- despite their significant age

differences.

       R.F. self-reported his sexual encounters with the two young

girls.    In late July 2004, R.F. told A.M.’s mother that he

attempted to have sexual intercourse with her daughter, and in

late August, he told J.W.’s brother that he had intercourse with

J.W.     Eventually, the mothers of the two girls reported the

matters to the police.     The varying accounts given by R.F.,

A.M., and J.W. about whether force was used are not

reconcilable.

       At the hearing, the State called two expert witnesses, Dr.

Robert Harris, a psychiatrist, and Dr. Sean McCall, a

psychologist.     R.F. called one expert witness, Dr. Vivian

Shnaidman, a psychiatrist.

                                  A.

       Dr. Harris testified that he interviewed R.F. three times,

for approximately five to six hours in all, and found him

cooperative but struggling, at times, to “maintain[] a line of


5
  These statements were made part of the presentence report used
by the trial court in fixing R.F.’s sentence.
                                   9
thought.”   Illustrative of this point is that, according to Dr.

Harris, R.F. stated “that he was not attracted to younger kids,”

“that he wasn’t attracted to girls over the age of 13,” “that

some people are attracted to 17-year old girls and he doesn’t

think it’s right and he would . . . hurt those people,” and

then, finally, that “his arousal to the 10 and 13 year old

girls” is “not right.”   Concerning R.F.’s mental capacity to

participate in his earlier criminal proceedings, Dr. Harris was

knowledgeable about the report of one psychiatrist who opined

that R.F. was competent to participate but not about the reports

of two other psychiatrists who opined that he was not.

     Dr. Harris expressed his understanding that R.F. had

“befriended” twelve-year-old A.M. and thirteen-year-old J.W.     At

the time, R.F. considered the girls to be his “peers.”   R.F.

reported to him that he became “sexually interested” in A.M.

when she was nine or ten years old, which corresponded to when

R.F. was fourteen or fifteen years old.   From his review of the

police reports and statements of A.M. and J.W. and his

interviews with R.F., Dr. Harris hypothesized that R.F. was

“targeting these two girls, creating an environment for them to

play in . . . and really going out of his way to groom [them].”

Dr. Harris noted that the assault of A.M. occurred when R.F.

entered the bathroom where she was concealing herself during a

game of hide-and-seek with friends, including R.F.   In an

                                10
apparent reference to the assault on J.W., Dr. Harris stated

that R.F. had “created this kind of clubhouse in an area where

younger people would hang out.”     (J.W.’s statement, however,

indicated that she and her friends built the clubhouse.)      As

part of his grooming theory, Dr. Harris also emphasized that

R.F. bought A.M. food and a bicycle -- although the sources he

relied on indicate that these gifts followed the incident in the

bathroom.

     Dr. Harris acknowledged that R.F. maintained that the

sexual encounters with A.M. and J.W. were consensual.      In his

psychiatric analysis, Dr. Harris observed, on the one hand, that

R.F. -- who is in the “low average to borderline intellectual”

range -- “has this very reactive quality to him where . . . he

doesn’t think about what he’s doing.      He acts in a way without

any kind of planning.”   On the other hand, Dr. Harris found that

R.F.’s “sexual offenses were very well planned.      He spent a

great deal of time grooming and creating an environment to which

he had access to these two girls.”

     Dr. Harris diagnosed R.F. with pedophilia,6 ADHD,7 and

antisocial personality disorder.8      Dr. Harris concluded that


6
  The Diagnostic and Statistical Manual of Mental Disorders
characterizes pedophilia in the following way:

            The paraphilic focus of Pedophilia involves
            sexual activity with a prepubescent child
            (generally age 13 years or younger).    The
                                  11
R.F.’s pedophilia and antisocial personality placed him at a

high risk to reoffend if he were not committed to the STU for

sex offender treatment.

    Because R.F. was “essentially 18 years old” at the time of

the offenses, Dr. Harris did not believe that R.F.’s youth

undermined the pedophilia diagnosis.   He explained that R.F. had

been attracted to A.M. for several years.   Dr. Harris, however,

did not elaborate on the point that R.F.’s attraction dated to a

time when he was fourteen or fifteen years old.   Instead, he


         individual with Pedophilia must be age 16
         years or older and at least 5 years older
         than the child.     For individuals in late
         adolescence with Pedophilia, no precise age
         difference   is   specified,  and   clinical
         judgment must be used; both the sexual
         maturity of the child and the age difference
         must be taken into account.

         [American      Psychiatric      Association,
         Diagnostic and Statistical Manual of Mental
         Disorders 571 (4th ed. Text Revision 2000)
         [hereinafter DSM-IV-TR].]

     The latest edition of the DSM was published in 2013.
American Psychiatric Association, Diagnostic and Statistical
Manual of Mental Disorders (5th ed. 2013).
7
  “The essential feature of [ADHD] is a persistent pattern of
inattention and/or hyperactivity-impulsivity that is more
frequently displayed and more severe than is typically observed
in individuals at a comparable level of development.” DSM-IV-
TR, supra, at 85.
8
  Antisocial personality disorder is defined by “a pervasive
pattern of disregard for, and violation of, the rights of others
that begins in childhood or early adolescence and continues into
adulthood.” DSM-IV-TR, supra, at 701.


                               12
cited to a statement by R.F. that he still had arousal to

children.   Dr. Harris stated that he did not know whether J.W.

was prepubescent and that R.F. was unable “to figure out if she

was [sexually] develop[ed].”   (A pedophilia diagnosis requires

that the victim be prepubescent, according to the DSM-IV-TR,

supra, at 571.)

     Dr. Harris diagnosed R.F. with antisocial personality

disorder because R.F. had a history of failing to control his

behavior and because, he believed, the treatment at the ADTC was

not successful.   However, Dr. Harris agreed that R.F. had not

been cited for any infractions since his commitment to the STU.

     Dr. Harris measured R.F.’s risk of sexually reoffending

with a diagnostic tool called the Static-99.   R.F.’s scores of a

four and a five placed him in the moderate- to high-risk

category for sexually reoffending.   Although Dr. Harris agreed

that the Static-99 “should be used with caution” in grading

juvenile offenders, he judged R.F. as an adult because he was

just shy of eighteen years at the time of the offenses.9

                                B.

9
  The Static-99 is an actuarial test used to estimate the
probability of sexually violent recidivism in adult males
previously convicted of sexually violent offenses. See Andrew
Harris et al., Static-99 Coding Rules Revised-2003 5 (2003).
This Court has explained that actuarial information, including
the Static-99, is “simply a factor to consider, weigh, or even
reject, when engaging in the necessary factfinding under the
SVPA.” In re Commitment of R.S., 173 N.J. 134, 137 (2002).


                                13
       Dr. McCall, a psychologist at the STU, testified that,

based on R.F.’s antisocial personality disorder, R.F. posed a

high risk of sexually reoffending if not committed.    Unlike Dr.

Harris, Dr. McCall did not diagnose pedophilia because A.M.

admitted to J.W. that she had a consensual relationship with

R.F.   He cited to the DSM-IV-TR, supra, at 572, which explicitly

says not to diagnose pedophilia in “an individual in late

adolescence involved in an ongoing sexual relationship with a

12- or 13-year-old.”    Dr. McCall also could not substantiate

paraphilia10 as a diagnosis because it was uncertain how

“arousing” the events were to R.F. and because the activities

did not occur over a period of six months.11

       Dr. McCall settled on a diagnosis of antisocial personality

disorder based on R.F.’s “fights in prison,” his “still breaking

the rules,” his “being self-centered [and] kind of impulsive,”

and his “willingness and interest in going after young girls.”

In the breaking-the-rules category, Dr. McCall also pointed out

that R.F. apparently had a consensual sexual encounter with


10
  The DSM-IV-TR describes paraphilia as “recurrent, intense
sexually arousing fantasies, sexual urges, or behaviors
generally involving 1) nonhuman objects, 2) the suffering or
humiliation of oneself or one’s partner, or 3) children or other
nonconsenting persons that occur over a period of at least 6
months.” DSM-IV-TR, supra, at 566.
11
  Dr. McCall initially believed that R.F. suffered from
pedophilia and paraphilia, but ultimately abandoned those
diagnoses on further consideration.
                                 14
another inmate at the ADTC.   Dr. McCall emphasized that R.F. was

on probation for a simple assault as a juvenile when he

committed the endangering offenses.   He believed that R.F.’s

commission of those offenses while under probation supervision

for simple assault “was a robust predictor of [sexual offense]

recidivism.”   Dr. McCall noted that R.F. tested in the “low

average range of intellectual functioning” and that, given his

Static-99 score of four, he fell within the group with a thirty-

six percent likelihood of sexually reoffending within fifteen

years.

    Dr. McCall conceded that R.F. held firm that his sexual

encounters with A.M. and J.W. were consensual; that he never

admitted at any time to using force or a weapon; that neither

A.M. nor J.W. alleged that R.F. anally penetrated them; that

J.W. stated that she asked R.F. to build a fort in the woods

(J.W.’s statement, however, indicates that she and her friends

built the fort); that J.W., after having sex with R.F., believed

she was having her period because of bleeding (thus suggesting

that she was not prepubescent); that A.M. and J.W. admitted that

they “hung out” with R.F.; and that R.F. saw himself as a

“peer.”   Dr. McCall also acknowledged that in R.F.’s statement

to the police he admitted that it was wrong for him to have sex

with A.M. and J.W. because of their age differences.

                                C.

                                15
     Dr. Shnaidman, a psychiatrist who had been a consultant at

the ADTC for more than five years, determined that R.F. did not

fit the diagnostic profile for pedophilia or paraphilia.    She

ruled out those diagnoses because R.F. did not have “a specific

arousal to prepubescent children” or nonconsensual sex.    Dr.

Shnaidman, however, diagnosed R.F. with conduct disorder.12      She

also conceded that he met the definition for antisocial

personality disorder.   She did not select the latter diagnosis

because, although he committed the county-jail assault and other

institutional infractions after he turned eighteen, R.F. did not

mentally become eighteen on the day of his eighteenth birthday.

Moreover, she did not weigh R.F.’s alleged consensual sexual

encounter with another resident as an increased risk factor

because the evidence did not suggest any “predatory or abusive”

relationship.    As she explained, “our standard for sex offenders

somehow becomes much higher than the standards that we even hold

ourselves to.”

     Dr. Shnaidman also rejected the Static-99 as an effective

diagnostic tool in assessing R.F.’s risk of sexually reoffending

due to his cognitive limitations and the fact that the offenses

were committed when he was a juvenile.    The Static-99, in her


12
  “The essential feature of Conduct Disorder is a repetitive and
persistent pattern of behavior in which the basic rights of
others or major age-appropriate societal norms or rules are
violated.” DSM-IV-TR, supra, at 93.
                                 16
estimation, is a test primarily for adults, and even then, is

only “one piece of information.”

    In Dr. Shnaidman’s opinion, R.F. posed a “fairly low” risk

of sexually reoffending.   She could not say the risk was “zero”

but it was “not likely.”   She came to that conclusion because,

as a result of his criminal conviction and the treatment at the

ADTC, R.F. knows that it is wrong to have sex with underage

girls and to force someone to have sex.

    In explaining the conduct that led to R.F.’s convictions,

Dr. Shnaidman stressed R.F.’s cognitive limitations.   She

diagnosed him with “borderline intellectual functioning,” noting

that at the age of twenty-two he had trouble reading The Cat in

the Hat.   She recounted that when she interviewed R.F., he did

not “actually know” the charges to which he had pled guilty.

She explained that R.F. saw himself as part of the victims’ peer

group and considered his interactions to be consensual.

According to Dr. Shnaidman, the evidence, including R.F.’s

mental limitations, did not support the claim that R.F. was

“grooming” A.M. and J.W.

    In light of the differing accounts given by A.M., J.W., and

R.F., Dr. Shnaidman acknowledged the difficulty in discerning

the true circumstances of the encounters, but she emphasized

that R.F. always denied using force and that A.M. told at least



                                17
one friend (J.W.) that the sexual activity with R.F. was

consensual.

    In making her risk assessment, Dr. Shnaidman considered

that R.F. would be subject to parole supervision for life.      In

her opinion, R.F. poses a low risk to reoffend and “seems to be

motivated not to re-offend,” but nevertheless she stressed that

providing structure and support for R.F. in the community would

further reduce the risk of recidivism.   Dr. Shnaidman expressed

that anyone “involved in sex offender treatment should be

transitioned into the community with some kind of supervision

and some kind of services,” and in R.F.’s case vocational

training and counseling would serve as prevention therapy.



                               III.

    Before rendering her decision, Judge Perretti not only

heard the testimony of the three expert witnesses, but also

reviewed the relevant documentary evidence, such as the victims’

and R.F.’s statements, R.F.’s plea and sentencing transcripts,

and the expert reports.   She viewed the evidence through the

prism of the governing legal principles, keeping in mind that

the State had the burden of establishing by clear and convincing

evidence the elements required for SVPA commitment.

    Judge Perretti first concluded that R.F. pled guilty to

predicate offenses that made him eligible for commitment under

                                18
the SVPA.   She noted that the record revealed that R.F. had

penetrated thirteen-year-old J.W. and had sexual contact with

twelve-year-old A.M.   Based on these circumstances, Judge

Perretti concluded that R.F.’s convictions for third-degree

endangering the welfare of those children were sexually violent

offenses under the Act.

    Second, Judge Perretti concluded that, based on his conduct

in the community and in custody as well as the experts’

testimony, R.F. had juvenile conduct disorder.    She determined

that Dr. Harris’s diagnosis of pedophilia did “not squarely fit

the criteria of the DSM IV.”   In that regard, Judge Perretti

observed that “there may have been an ongoing relationship

between [R.F.] and A.M.” and that it is not known whether she

was prepubescent.   She also noted that both Dr. McCall and Dr.

Shnaidman rejected the diagnosis of pedophilia.   Judge Perretti,

moreover, did not find paraphilia as an appropriate diagnosis

based on Dr. Shnaidman’s testimony.   In support of the juvenile

conduct disorder diagnosis, Judge Perretti mentioned that R.F.

had been “assigned to the mental health program at [the] ADTC

and reportedly had bouts of anger which resulted in his getting

into trouble.”   Referencing his therapist’s report, she stated

that R.F. had “demonstrated distorted thinking and had only a

limited understanding of his crime”; that he “had deficits in

intellectual functioning, social skills, communication skills

                                19
and developing relationships”; that he “had poor impulse control

which resulted in [his] acting out behaviors within the [ADTC]”;

and that he “had made only limited progress in treatment.”        She

also observed that R.F. received a number of disciplinary

citations at the ADTC, including an incident in which R.F. was

found in a portable bathroom with another inmate “under

suspicious circumstances.”

    Despite the predicate-offense and personality-disorder

findings, Judge Perretti held that the State did not establish

by clear and convincing evidence that R.F. was “highly likely to

commit a sexually violent offense.”   In reaching this

conclusion, Judge Perretti placed great weight on Dr.

Shnaidman’s opinion that R.F.’s risk to reoffend was “‘fairly

low’” and that R.F. had learned that it is wrong to have sex

with someone under age.   She also gave weight to the fact that

R.F. disclosed his wrongdoing to the victims’ families:     “It

would seem that [R.F.] was conscious at the time that he made

his disclosures of the wrongness of his acts” and that the

disclosures “indicate[] a resolution to desist.”   Further, Judge

Perretti highlighted that R.F. would be subject to parole

supervision for life, “which affords some protection to the

public and may act as a deterrent.”

     Judge Perretti also observed that some of the testimony of

the State’s experts “appears [to be] based upon an exaggeration

                                20
or misunderstanding of the circumstances which led to their

conclusions.”    For example, Dr. Harris diagnosed R.F. with

pedophilia partly based on the assumption that R.F. had engaged

in grooming behavior.    Yet, as Judge Perretti pointed out, the

documentary evidence revealed that R.F. had not -- as believed

by Dr. Harris -- built the fort that Dr. Harris saw as a way of

luring children.    Judge Perretti, moreover, noted that the

“gifts” from R.F. to A.M. “followed the sex incident”13 and

supposedly were “offered and received to keep her quiet.”      To

her mind, the State did not demonstrate that A.M. or J.W. had

“any ongoing fear of [R.F.] who continued to be part of the

circle of friends.”

     Judge Perretti further explained that Dr. Harris’s opinions

“depend[ed] greatly upon [R.F.’s] self-disclosures” during his

interviews with R.F.    However, some of R.F.’s statements

referenced by Dr. Harris, in the judge’s view, were

“incomprehensible,” “babbling,” and showed “a seeming confusion

as to time and persons.”

     In addition, Judge Perretti maintained that Dr. McCall’s

initial paraphilia diagnosis was based on an unfounded

assumption.     Dr. McCall assumed that J.W. sustained injuries

during her sexual encounter with R.F. based on the presence of


13
  Judge Perretti mistakenly referred to J.W. here instead of
A.M.
                                  21
bloodstains.   J.W., however, stated to the police that she

believed the blood was a result of “her monthly period.”

    Judge Perretti also noted that the prosecutor’s office did

not pursue aggravated sexual assault charges but rather allowed

R.F. to plead guilty to third-degree endangering charges with a

five-year maximum exposure.   Yet, the State’s petition for civil

commitment, if granted, “in this case is tantamount to life in

custody.”   That raised in her mind issues of proportionality.

    Judge Perretti found both Dr. Harris and Dr. Shnaidman

“equally well-qualified” and that the difference of opinions

between these “highly respected” experts was “itself a matter

generating doubt.”   To Judge Perretti, there was a distinction

between a reasonable prediction that R.F. would “get in trouble

if released now into the community” -- a proposition she

accepted -- and a finding by clear and convincing evidence that

R.F. was “highly likely to commit a sexually violent offense in

the foreseeable future” -- a proposition she did not accept.

    Last, Judge Perretti had little doubt that R.F. would

“require many social services if he is to peacefully negotiate

life in the community.”   She maintained, however, that the

“State must step up to the plate now and cannot simply hide

[R.F.] in the Special Treatment Unit.”   Judge Perretti dismissed

the State’s SVPA petition but stayed her order pending appeal.



                                22
                               IV.

    In an unpublished per curiam opinion, the Appellate

Division reversed the dismissal of the State’s petition, thereby

directing that R.F. be civilly committed.   The panel concluded

“that the record does not support the trial court’s

determination that R.F. does not qualify for [SVPA] commitment.”

Although the panel acknowledged that “[t]he scope of appellate

review of the trial court’s findings is extremely narrow,”

citing In re Civil Commitment of V.A., 357 N.J. Super. 55, 63

(App. Div.), certif. denied, 177 N.J. 490 (2003), the panel made

its own findings of fact and rejected those made by Judge

Perretti.

    The panel deemed it error for the trial court to consider

that R.F. -- with his limited cognitive ability -- viewed

himself as the girls’ peer.   It found that R.F.’s “behavior was

calculating and predatory” and that “[h]e sought out the girls

with the intention of engaging in sexual activity, with or

without their assent.”   Thus, accepting in full the victims’

accounts, it determined that R.F. “violently sexually assaulted”

A.M. in a locked bathroom and lured J.W. to “a secluded area

[and] then forcibly sexually assaulted her at knife point.”     The

panel maintained that R.F.’s “denial or minimization of the harm

he caused his victims . . . reveal[ed] his distorted and



                                23
pathological perception that he was acting in an age-appropriate

manner when he assaulted the girls.”

    The panel faulted the trial court for “unduly discount[ing]

the testimony of the State’s expert witnesses,” stressing that

their opinions were “well-supported by the record.”      It was

dismissive of Dr. Shnaidman’s opinion for failing to reckon “the

danger posed to the community at large by the precipitous

release” of R.F.    Last, the panel determined that, based on his

history of noncompliance with treatment, R.F. was “highly likely

to re-offend if released under the conditions suggested by Dr.

Shnaidman.”

    We granted R.F.’s petition for certification.       In re Civil

Commitment of R.F., 212 N.J. 288 (2012).



                                 V.

                                 A.

    R.F. submits that the Appellate Division failed to adhere

to the limited scope of its review when it disregarded the trial

court’s findings.   According to R.F., the trial court heard

extensive testimony from three different experts, considered

voluminous documentary materials, and then reached a decision

fully supported by the evidence.      R.F. argues that the trial

court did not have to credit the ultimate opinions of the

State’s experts or to reject the opinion offered by Dr.

                                 24
Shnaidman.   Rather, the court had to exercise its own

independent judgment in making findings of fact and determining

whether R.F. was highly likely to sexually reoffend.     The panel,

R.F. maintains, did not give Judge Perretti’s findings the

utmost deference and merely substituted its own findings.    Last,

R.F. believes that the SVPA allows the court to place conditions

on R.F.’s release from the STU or to make recommendations in

regard to parole supervision for life.

                                  B.

    The State urges this Court to affirm the Appellate

Division, reasoning that the trial court’s determination was a

“manifestly mistaken exercise of discretion.”   The State argues

that Judge Perretti “abused her discretion when she rejected the

diagnosis of pedophilia” because “there was ample evidence in

the record to support a diagnosis of pedophilia.”   It submits

that Judge Perretti speculated in suggesting that R.F.’s

disclosures to Dr. Harris may have been unreliable and that J.W.

may not have been prepubescent.

    The State also declares that the evidence “overwhelmingly

established that R.F. is ‘likely to engage in acts of sexual

violence if not confined’” to the STU, quoting N.J.S.A. 30:4-

27.26.   The State questioned the trial court’s finding that R.F.

could be released subject to parole supervision for life without



                                  25
endangering the public, given that he had “sexually assaulted

the victims while on supervised probation.”

       Last, the State professes that this Court has no

jurisdiction to place conditions on R.F.’s discharge in the

event that it reinstates Judge Perretti’s decision.       Based on

its reading of N.J.S.A. 30:4-27.32(b), the State suggests that

court-imposed conditions can only be implemented and enforced if

R.F. is committed under the SVPA and later found by the

commitment court no longer to be a sexually violent predator.



                                 VI.

       The preeminent issue in this case concerns the scope of

appellate review in commitment cases involving the Sexually

Violent Predator Act, N.J.S.A. 30:4-27.24 to -27.38.       Trial

judges who handle SVPA commitment hearings generally possess

expertise and experience in highly complex matters where

credibility decisions must be made, expert psychiatric testimony

assessed, future conduct predicted, and individual liberty

weighed against public safety.    The level of deference that is

accorded to trial court decisions in SVPA cases is at the heart

of the conflict between R.F. and the State.    Resolving that

issue requires an understanding of the SVPA, to which we turn

now.

                                 A.

                                 26
    The SVPA permits the State to involuntarily commit “a

person who has been convicted . . . of a sexually violent

offense” who “suffers from a mental abnormality or personality

disorder that makes the person likely to engage in acts of

sexual violence if not confined in a secure facility for

control, care and treatment.”    N.J.S.A. 30:4-27.26.    At the

commitment hearing, the State must establish three elements:

(1) that the individual has been convicted of a sexually violent

offense, ibid.; (2) that he suffers from a mental abnormality or

personality disorder, ibid.; and (3) that as a result of his

psychiatric abnormality or disorder, “it is highly likely that

the individual will not control his or her sexually violent

behavior and will reoffend,” In re Commitment of W.Z., 173 N.J.
109, 130 (2002).   Although the first two elements derive

directly from the statute, to comport with substantive due

process concerns, this Court interpreted the third statutory

element as requiring the State to show that a person is “highly

likely,” not just “likely,” to sexually reoffend.       Ibid.

    The State bears the burden of proving all three elements by

clear and convincing evidence.   N.J.S.A. 30:4-32(a).      Clear and

convincing evidence is evidence that produces “a firm belief or

conviction” that the allegations are true; it is evidence that

is “so clear, direct and weighty and convincing” that the

factfinder can “come to a clear conviction” of the truth without

                                 27
hesitancy.   In re Jobes, 108 N.J. 394, 407 (1987) (quoting State

v. Hodge, 95 N.J. 369, 376 (1984)).     The terms of the statute

must be strictly met.     The State cannot confine a person because

it is reasonably likely that he will not be able to abide by all

of society’s laws or norms.    SVPA commitment is limited to those

who are highly likely to sexually reoffend.     Cf. Kansas v.

Crane, 534 U.S. 407, 412, 122 S. Ct. 867, 870, 151 L. Ed. 2d
856, 862 (2002) (noting “the constitutional importance of

distinguishing a dangerous sexual offender subject to civil

commitment ‘from other dangerous persons who are perhaps more

properly dealt with exclusively through criminal proceedings’”

(quoting Kansas v. Hendricks, 521 U.S. 346, 360, 117 S. Ct.
2072, 2081, 138 L. Ed. 2d 501, 514 (1997))).

    At issue in this case is not whether R.F. committed a

predicate sexual offense under the SVPA or even whether he

suffers from a personality disorder or mental abnormality --

although the nature of the disorder or abnormality is contested.

The key dispute is whether based on the sexual offenses

committed, the disorder or abnormality, and his juvenile history

and institutional infractions, R.F. is highly likely to commit

another sexual offense.

    We now turn to the standard governing appellate review.

                                  B.



                                  28
    “The scope of appellate review of a commitment

determination is extremely narrow.”       In re D.C., 146 N.J. 31, 58

(1996) (citing State v. Fields, 77 N.J. 282, 311 (1978)).          The

judges who hear SVPA cases generally are “specialists” and

“their expertise in the subject” is entitled to “special

deference.”   See In re Civil Commitment of T.J.N., 390 N.J.

Super. 218, 226 (App. Div. 2007).       The final decision whether a

person previously convicted of a sexually violent offense is

highly likely to sexually reoffend “lies with the courts, not

the expertise of psychiatrists and psychologists.      Courts must

balance society’s interest in protection from harmful conduct

against the individual’s interest in personal liberty and

autonomy.”    See D.C., supra, 146 N.J. at 59 (stating principles

that apply in ordinary civil commitment hearings).       A trial

judge is “not required to accept all or any part of [an] expert

opinion[].”   Id. at 61.   The ultimate determination is “a legal

one, not a medical one, even though it is guided by medical

expert testimony.”    Id. at 59.

    We give deference to the findings of our trial judges

because they have the “opportunity to hear and see the witnesses

and to have the ‘feel’ of the case, which a reviewing court

cannot enjoy.”   State v. Johnson, 42 N.J. 146, 161 (1964).         An

appellate court should not overturn a trial court’s findings

because it “might have reached a different conclusion were it

                                   29
the trial tribunal” or because “the trial court decided all

evidence or inference conflicts in favor of one side” in a close

case.   Id. at 162.

    Accordingly, an appellate court should not modify a trial

court’s determination either to commit or release an individual

unless “the record reveals a clear mistake.”   D.C., supra, 146

N.J. at 58 (citing Fields, supra, 77 N.J. at 311); see Johnson,

supra, 42 N.J. at 162 (stating that trial court’s findings

should be disturbed only if so clearly mistaken “that the

interests of justice demand intervention” and only then should

appellate court “appraise the record as if it were deciding the

matter at inception and make its own findings and conclusions”).

So long as the trial court’s findings are supported by

“sufficient credible evidence present in the record,” those

findings should not be disturbed.    Johnson, supra, 42 N.J. at

162; see In re Civil Commitment of J.M.B., 197 N.J. 563, 597

(stating that appellate courts must defer where there is

“substantial, credible evidence to support the court’s

findings”), cert. denied, 558 U.S. 999, 130 S. Ct. 509, 175 L.

Ed. 2d 361 (2009).



                              VII.

    In light of these governing standards, we now must

determine whether the Appellate Division had a proper basis to

                               30
overthrow the findings of the trial court.     In the end, we

conclude that the panel overstepped the narrow scope of

appellate review applicable in this case.     The major flaw in the

panel’s analysis is that instead of surveying the record to see

whether there was sufficient credible evidence to support Judge

Perretti’s factfindings, the panel assembled bits and pieces of

the record that supported the State’s case.    The issue was not,

as the panel stated, whether the opinions of the State’s experts

were “well-supported by the record” and thus “amply

substantiate[d] the State’s petition.”    That the Appellate

Division would have come to a different conclusion had it sat as

the trier of fact is not a basis for overturning the trial

court’s decision.

    The State bore the burden of proving by clear and

convincing evidence each of the elements for commitment under

the SVPA.   Judge Perretti found that the State satisfied the

first two elements.   She found, however, that the State did not

present clear and convincing evidence of the third and decisive

element -- that R.F. was highly likely to sexually reoffend.     In

reaching that conclusion, Judge Perretti stated her reasons for

rejecting the ultimate opinions of the State’s two experts and

accepting the opinion of Dr. Shnaidman.    Sufficient credible

evidence is present in the record to support Judge Perretti’s

decision.

                                31
                                A.

     Judge Perretti found that R.F.’s plea of guilty to

endangering the welfare of twelve-year-old A.M. and thirteen-

year-old J.W. in 2004, when R.F. was seventeen years old,

constituted prior “sexually violent offenses” under the catch-

all provision of the SVPA, N.J.S.A. 30:4-27.26(b).14   No one

disputes that finding.

     Judge Perretti also found that R.F. suffered from a

personality disorder -- the second element necessary for

commitment under the SVPA.   That finding is not contested.

Nevertheless, the State argues that Judge Perretti abused her

discretion in rejecting Dr. Harris’s pedophilia diagnosis.      Yet,

the State’s own expert, Dr. McCall, as well as Dr. Shnaidman,

did not believe that pedophilia was substantiated -- and,

according to Judge Perretti, a pedophilia diagnosis did “not

squarely fit the criteria of the DSM IV.”   Moreover, we cannot

14
  N.J.S.A. 30:4-27.26(a) specifically designates such offenses
as aggravated sexual assault and sexual assault as sexually
violent offenses. The offenses classified in subsection (a),
however, are not an exhaustive list. N.J.S.A. 30:4-27.26(b)
expands sexually violent offenses to include “any offense for
which the court makes a specific finding on the record that,
based on the circumstances of the case, the person’s offense
should be considered a sexually violent offense.” A finding of
a sexually violent offense under subsection (b) “requires
substantially equivalent conduct to the conduct captured by the
offenses listed in subsection (a).” J.M.B., supra, 197 N.J. at
595. Here, although R.F. pled guilty to endangering the welfare
of a child, the substantially equivalent conduct would be sexual
assault against J.W., N.J.S.A. 2C:14-2(c)(4), and sexual assault
against A.M., N.J.S.A. 2C:14-2(b).
                                32
say that Judge Perretti clearly erred by accepting the opinion

of Dr. Shnaidman who found that a paraphilia diagnosis was

inappropriate because R.F. did not have “a specific arousal to

prepubescent children.”    Judge Perretti was not bound to adopt

the State’s opinions; she was required to exercise her

independent judgment in making findings that, as here, were

supported by the record.    See D.C., supra, 146 N.J. at 59.

                                 B.

       The critical finding of Judge Perretti was that the State

failed to show by clear and convincing evidence that R.F., if

released from confinement, was highly likely to commit another

violent sexual offense.    In coming to that conclusion, Judge

Perretti took into account R.F.’s youth, the cognitive

limitations that led him to perceive himself as a peer of

twelve- and thirteen-year old girls, and his self-reporting of

his sexual encounters to the mother of A.M. and the brother of

J.W.    She also placed great weight on Dr. Shnaidman’s opinion

that R.F. had learned that having sexual relations with someone

under age is wrong and that his risk of sexually reoffending was

“fairly low.”

       Judge Perretti understood that many facts were in dispute -

- a point not fully grasped by the Appellate Division.    The

experts disagreed about whether the evidence established that

the girls were prepubescent, an important factor in assessing

                                 33
the nature of R.F.’s disorder; whether, given R.F.’s cognitive

limitations and age, the Static-99 was an appropriate diagnostic

tool for measuring his risk of sexually reoffending; and whether

R.F.’s viewing the girls as his peers increased or decreased the

risk that he would sexually reoffend.   Additionally, there were

conflicting accounts about whether violence was used during the

sexual encounters and misunderstandings about whether R.F. built

a fort and then used it to lure children.   Before the SVPA

commitment hearing, no trial ever resolved these disputed facts

and issues.    That difficult task was left to Judge Perretti.

She sifted through the documentary evidence, heard the testimony

of the experts, and came to her factual findings and legal

conclusions.

    Judge Perretti had a full understanding of the factual

limitations in the record, and that led her to have doubt about

whether the State had carried its burden.    In its opinion, the

Appellate Division exceeded its scope of review because it did

not canvass the record for credible evidence to support Judge

Perretti’s factfindings.   Instead, it drew its own inferences

from the record and made its own factfindings -- different from

those of Judge Perretti -- that R.F. acted in a “predatory”

manner, violently sexually assaulted the girls, and minimized

the harm he caused the victims.    However, a mere disagreement

with the trial court’s factfindings cannot be the basis for

                                  34
substituted factfindings by an appellate court.    Judge Perretti,

moreover, was authorized to discount an expert opinion that she

believed was at odds with the record and not as well grounded as

another expert opinion.

    In this case, a judge who sat regularly on SVPA cases and

who was a specialist in the area came to a reasoned conclusion

based on sufficient credible evidence in the record.    She judged

a cognitively impaired young man who was convicted of having

sexual relations with underage minors and who had a prior

juvenile record and a history of institutional infractions.

Judge Perretti did not look at the case through rose-colored

glasses.    She knew that the raw truth sometimes is not easily

discernible.    She did what we expect of judges -- she viewed

difficult facts against the applicable law.

    Judge Perretti understood that a reasonable prediction

could be made that, given his disorder and background, without

help, R.F. would “get in trouble if released now into the

community.”    But the SVPA only permits for the civil commitment

of those who are highly likely to commit a sexually violent

offense if released.    See W.Z., supra, 173 N.J. at 129-30; cf.

Crane, supra, 534 U.S. at 412, 122 S. Ct. at 870, 151 L. Ed. 2d

at 862.    That she could not find by clear and convincing

evidence.



                                 35
    Judge Perretti also considered that R.F. is subject to a

multiplicity of conditions and restrictions through parole

supervision for life, which will minimize any potential threat

to public safety.   See N.J.S.A. 2C:43-6.4; N.J.A.C. 10A:71-

6.12(b).   The sweeping supervision to which R.F. will be subject

after his release requires R.F. to:   live in an approved

residence, N.J.A.C. 10A:71-6.12(d)(5)-(6); receive permission to

leave the state, N.J.A.C. 10A:71-6.12(d)(7); refrain from

possessing weapons, N.J.A.C. 10A:71-6.12(d)(8)-(9), and from

possessing or using controlled dangerous substances, N.J.A.C.

10A:71-6.12(d)(10); submit to drug and alcohol testing, N.J.A.C.

10A:71-6.12(d)(13), and psychological testing, N.J.A.C. 10A:71-

6.12(d)(11); complete appropriate counseling or treatment,

N.J.A.C. 10A:71-6.12(d)(12), including any therapy specified by

the staff at the ADTC, N.J.A.C. 10A:71-6.12(g); obtain

permission before accepting employment, N.J.A.C. 10A:71-

6.12(d)(14); notify his parole officer if he becomes unemployed,

N.J.A.C. 10A:71-6.12(d)(15); avoid any contact with A.M. or

J.W., N.J.A.C. 10A:71-6.12(d)(16); comply with any curfew,

N.J.A.C. 10A:71-6.12(d)(17); and submit to warrantless searches

by his parole officer, N.J.A.C. 10A:71-6.12(d)(21).

    The terms of R.F.’s supervised release also require that he

generally not contact or attempt to contact a minor, N.J.A.C.



                                36
10A:71-6.12(e)(1)-(2), and not live with a minor without

permission, N.J.A.C. 10A:71-6.12(e)(3).

    What is more, “special conditions” can be imposed on R.F.

if “such conditions would reduce the likelihood of recurrence of

criminal behavior.”   N.J.A.C. 10A:71-6.12(n).      These supervision

requirements are also accompanied by mandatory registration

requirements under Megan’s Law.    N.J.S.A. 2C:7-2.     It was

appropriate for Judge Perretti to consider these conditions in

reaching her decision.



                               VIII.

                                  A.

    Judge Perretti acknowledged that R.F., who at the time had

been confined for over four years, first at the county jail,

then at the ADTC, and later at the STU, would “require many

social services if he is to peacefully negotiate life in the

community.”   That, in the free world, an individual may need

assistance in housing, in vocational training, in mental health

counseling, and in other life skills is not a reason for his

continued commitment in the STU.       That is what Judge Perretti

meant when she stated:   “The State must step up to the plate now

and cannot simply hide [R.F.] in the Special Treatment Unit.”

    Upholding Judge Perretti’s decision means that R.F. must be

released with an appropriate discharge plan prepared by the STU

                                  37
staff.   See N.J.S.A. 30:4-27.37 (“A person discharged by the

court shall have a discharge plan prepared by the treatment team

at the facility designated for the custody, care and treatment

of sexually violent predators . . . .”); N.J.S.A. 30:4-27.32(b)

(stating that person found not to be sexually violent offender

must be released with “discharge plan”).     That discharge plan,

crafted by staff of the STU, presumably will provide for the

services and counseling necessary for R.F.’s successful

reintegration into the community.

    The Department of Human Services, which operates the STU,

must decide whether to provide the services necessary for former

committees, such as R.F., to live successfully in the free

world.   Surely, the Department will want to maximize the

likelihood of R.F.’s reintegration into the community and

minimize the risk of recidivism.     Our civil commitment

jurisprudence has emphasized the importance of “provid[ing] the

needed level of care in the least restrictive manner,” In re

S.L., 94 N.J. 128, 141 (1983), and not infringing on an

individual’s “liberty or autonomy any more than appears

reasonably necessary to accomplish” the State’s goals of public

safety and effective treatment, State v. Krol, 68 N.J. 236, 261-

62 (1975).

    Significantly, the SVPA provides for a “conditional

discharge” of a committee when the Department of Human Services

                                38
so recommends and “the court finds that the person will not be

likely to engage in acts of sexual violence because the person

is amenable to and highly likely to comply with a plan to

facilitate the person’s adjustment and reintegration into the

community.”    N.J.S.A. 30:4-27.32(c)(1).   The goal of a discharge

plan for an individual who is conditionally discharged is to

“render involuntary commitment as a sexually violent predator

unnecessary for that person.”     Ibid.   Although R.F.’s release

follows from a different provision of the SVPA, the goal of his

discharge plan prepared by the STU should also be to facilitate

his “adjustment and reintegration into the community.”      See

ibid.

    R.F. has lived over nine years -- his entire adult life --

in the custody of the State.    The record is clear that R.F. is a

cognitively impaired young man who requires assistance when he

is released into the community.    Clearly, the STU staff and the

Department of Human Services will be in the best position to

decide what services and counseling R.F. will require to

successfully navigate outside the confines of a State

institution.    Accordingly, we remand to the civil commitment

court to allow the “treatment team” at the STU to formulate an

appropriate discharge plan.

                                  B.



                                  39
    Our difference with the dissent is that it pays lip service

to the standard of review by ignoring evidence and testimony

that supports the findings of Judge Perretti and by cherry-

picking facts that would support the State’s petition.     In

addition, the dissent has a mistaken understanding of some

portions of the record.   For example, the dissent does not take

into account that Dr. Shnaidman found and Judge Perretti

accepted that R.F. -- having served his prison term --

understands that it is wrong to have sexual relations with

underage individuals.

    The dissent also misapprehends our citation to the

subsection of the SVPA that references a “conditional

discharge,” N.J.S.A. 30:4-27.32(c)(1).    We know that R.F. is not

a candidate for conditional discharge under that statute.       Our

only point is that whether a discharge plan is crafted under

N.J.S.A. 30:4-27.32(c)(1) or under N.J.S.A. 30:4-27.32(b), when

the court finds a person, such as R.F., should be released, the

goal is “to facilitate the person’s adjustment and reintegration

into the community so as to render involuntary commitment”

unnecessary, N.J.S.A. 30:4-27.32(c)(1).

    The complex and difficult judgment calls to be made after

hearing the testimony of the experts and sifting through the

evidence was for the trial judge, and we must not second-guess



                                40
those calls unless they are clearly mistaken and unsupported by

the evidence.   It is here where we part ways with the dissent.

                                 C.

     R.F. has been detained at the STU for over five years

without any judicial review of his mental or behavioral status.

This Court has not been informed of R.F.’s current status or of

his progress at the STU over the lengthy history of this appeal.

We cannot foreclose the possibility that circumstances or

conditions that might have a bearing on whether R.F. is highly

likely to sexually reoffend have changed since Judge Perretti’s

ruling.   Our decision does not deprive the State of the right to

re-petition for SVPA commitment based on changed circumstances

and conditions.15   Nevertheless, if there is a basis to re-

petition, it may not be used as an occasion to re-litigate or

collaterally attack Judge Perretti’s findings.   Those findings

are not to be revisited.

     In light of the unusual posture of this appeal, we will

stay the discharge of R.F. for thirty days.   During that period,

a discharge plan shall be prepared and the State can decide

whether there is any ground to re-petition based on changed

circumstances and conditions since Judge Perretti’s decision.

If the State chooses to re-petition, the civil commitment court

15
  N.J.S.A. 30:4-27.28 describes the procedures by which the
Attorney General may initiate involuntary commitment proceedings
under the SVPA.
                                 41
shall provide R.F. with a prompt probable-cause determination,

see N.J.S.A. 30:4-27.28(f), and hearing, see N.J.S.A. 30:4-

27.29(a) (requiring hearing “within 20 days from the date of the

temporary commitment order”).



                                IX.

    For the reasons expressed, we reverse the judgment of the

Appellate Division and reinstate the decision rendered by the

trial court, subject to the modifications set forth in this

opinion.   We remand to the trial court for proceedings

consistent with this opinion.

     CHIEF JUSTICE RABNER, JUSTICE LaVECCHIA, and JUDGES
RODRÍGUEZ and CUFF (both temporarily assigned) join in JUSTICE
ALBIN’s opinion. JUSTICE PATTERSON filed a separate, dissenting
opinion.




                                42
                                       SUPREME COURT OF NEW JERSEY
                                         A-10 September Term 2012
                                                  070552



IN THE MATTER OF
THE CIVIL COMMITMENT OF
R.F. SVP 490-08

    JUSTICE PATTERSON, dissenting.

    When it enacted the Sexually Violent Predator Act (SVPA),

N.J.S.A. 30:4-27.24 to -27.38, the Legislature sought to protect

potential victims from harm while also safeguarding the due

process rights of sexual offenders.   Given the deprivation of

liberty that follows civil commitment under the statute, the

SVPA authorizes courts to civilly commit an individual only if

the State proves by clear and convincing evidence that the

individual is a “sexually violent predator” who, if released

into the community, would be “highly likely” to sexually

reoffend.   N.J.S.A. 30:4-27.26; N.J.S.A. 30:4-27.32(a); In re

Civil Commitment of W.Z., 173 N.J. 109, 132 (2002).   The trial

court’s determination “should be modified only if the record

reveals a clear mistake.”   In re D.C., 146 N.J. 31, 58 (1996).

    In my view, as in the opinion of the Appellate Division

panel, the record of this case reveals a clear mistake.    With

due respect for the seasoned judge who presided over the

commitment hearing, the testimony presented to her simply does


                                1
not support her conclusion that R.F. is not a sexually violent

predator.    Even if we disregard the compelling testimony of the

State’s expert witnesses that R.F. poses a significant risk to

the public, and R.F.’s self-described “deviant arousal” for

preteen girls and the sight of blood, the testimony of R.F.’s

own expert establishes the risk imposed by R.F.’s impending

release.    R.F.’s expert conceded that R.F. has a psychiatric

condition that meets the clinical definition of antisocial

personality disorder.   R.F.’s expert opined that by virtue of a

cognitive impairment, R.F. considered himself a peer of the

twelve- and thirteen-year-old victims of his offenses --

prompting him to perceive sexual contact with a child to be

tantamount to adult dating behavior, rather than criminal

assault.    R.F.’s expert provided no assurance that R.F. can

successfully navigate an independent existence in the community,

and strongly suggested that he cannot.    Nonetheless, the trial

court ordered his release.

    I respectfully submit that, notwithstanding the deferential

standard to which the trial court’s factual findings are

entitled, the court’s ruling in this case should not survive

appellate review.    The Appellate Division panel did not

substitute its judgment for that of the trial judge, but did

what an appellate court is intended to do: provide a careful

review of the evidence in accordance with the statutory mandate

                                  2
and the compelling public safety interest at stake.    The panel

tested the trial court’s determination against the record before

it, and unanimously found that determination to be contrary to

the evidence.

    I would affirm the panel’s judgment, and would authorize

the continued civil commitment of R.F., subject to annual review

as required by N.J.S.A. 30:4-27.35.   I respectfully dissent.

                                I.

    The record before the trial court should be viewed in the

context of the Legislature’s purpose when it enacted the SVPA.

The Legislature recognized that violent sexual offenders “suffer

from mental abnormalities or personality disorders which make

them likely to engage in repeat acts of predatory sexual

violence if not treated for their mental conditions.”    N.J.S.A.

30:4-27.25(a).   As this Court has noted, “[t]he Legislature

enacted the SVPA to protect other members of society from the

danger posed by sexually violent predators.”    In re Civil

Commitment of J.M.B., 197 N.J. 563, 570-71, cert. denied, 558
U.S. 999, 30 S. Ct. 509, 175 L. Ed. 2d 361 (2009); see also

W.Z., supra, 173 N.J. at 132 (stating that “[t]o be committed

under the SVPA an individual must be proven to be a threat to

the health and safety of others because of the likelihood of his

or her engaging in sexually violent acts”).    The Legislature

foresaw the risks posed by sexually violent predators and the

                                 3
shortcomings of the existing procedure for involuntary

commitment to address those risks.    J.M.B., supra, 197 N.J. at

571.

       In that setting, the Legislature “broaden[ed] the reach of

New Jersey law to afford protection to society from those

sexually violent predators who pose a danger as a result of a

mental abnormality or personality disorder which makes them

likely to engage in repeated acts of predatory sexual violence.”

In re Civil Commitment of E.D., 353 N.J. Super. 450, 456 (App.

Div. 2002); see N.J.S.A. 30:4-27.25(b)-(c) (stating that in

light of shortcomings in existing involuntary commitment

procedures, “it [was] necessary to modify the involuntary civil

commitment process in recognition of the need for commitment of

those sexually violent predators who pose a danger to others

should they be returned to society”).

       To be involuntarily committed under the SVPA, an individual

must be adjudged a “sexually violent predator,” defined as “a

person who has been convicted . . . of a sexually violent

offense” and who “suffers from a mental abnormality or

personality disorder that makes the person likely to engage in

acts of sexual violence if not confined in a secure facility for

control, care and treatment.”    N.J.S.A. 30:4-27.26; N.J.S.A.

30:4-27.32(a).    The Legislature defined “[l]ikely to engage in

acts of sexual violence” to mean “the propensity of a person to

                                  4
commit acts of sexual violence is of such a degree as to pose a

threat to the health and safety of others.”     N.J.S.A. 30:4-

27.26.

       As the majority notes, at an SVPA civil commitment hearing,

the State is required to prove by clear and convincing evidence

three elements derived from the SVPA and case law.    Ante at ___

(slip op. at 27).    First, the State must prove that the

individual has been convicted of one or more of the sexually

violent offenses enumerated in the statute, or “any offense for

which the court makes a specific finding on the record that,

based on the circumstances of the case, the person’s offense

should be considered a sexually violent offense.”    N.J.S.A.

30:4-27.26; see W.Z., supra, 173 N.J. at 127.

       Second, the State must prove that the individual “suffers

from a mental abnormality or personality disorder that makes the

person likely to engage in acts of sexual violence” unless he or

she is confined.    N.J.S.A. 30:4-27.26; W.Z., supra, 173 N.J. at

130.    “A finding of mental abnormality that results in an

impaired but not a total loss of ability to control sexually

dangerous behavior” may suffice; the State need not demonstrate

“a total lack of capacity to control such dangerous behavior.”

W.Z., supra, 173 N.J. at 126-27.

       Finally, the State must prove that the individual poses a

threat to the health and safety of others, which is established

                                  5
upon proof by clear and convincing evidence that he or she has

“serious difficulty in controlling his or her harmful behavior

such that it is highly likely that [he or she] will not control

his or her sexually violent behavior and will reoffend.”      Id. at

130.    This Court has explained that the court’s findings

regarding the threat of recidivism:

            incorporate a temporal sense that will
            require an assessment of the reasonably
            foreseeable    future.     No   more  specific
            finding    concerning    precisely   when   an
            individual will recidivate need be made by
            the trial court. Commitment is based on the
            individual’s danger to self and others
            because of his or her present serious
            difficulty    with   control   over  dangerous
            sexual behavior.

            [Id. at 132-33.]

       That determination requires the court to carefully

scrutinize the testimony of the expert witnesses presented by

the State and the individual who is the subject of the hearing.

Prior to the enactment of the SVPA, this Court noted that in the

context of a commitment hearing, the determination of a violent

sex offender’s dangerousness is “a legal one, not a medical one,

even though it is guided by medical expert testimony.”       D.C.,

supra, 146 N.J. at 38, 59.     In making that determination, the

court must carefully balance the safety of the public against

the individual’s liberty interests.     Id. at 59.




                                  6
    Civil commitment under the SVPA is not indefinite.     Rather,

the reviewing court holds an annual hearing to determine whether

the “involuntary commitment of a sexually violent predator shall

be continued,” imposing on the State the burden of proving the

statutory elements by clear and convincing evidence.     N.J.S.A.

30:4-27.35.   A trial court’s denial of the State’s motion for

civil commitment pursuant to the SVPA has immediate consequences

for that individual and for the public.   Under the terms of the

SVPA, the individual must be released “within 48 hours . . . or

by the end of the next working day, whichever is longer,”

N.J.S.A. 30:4-27.32(b), with a discharge plan prepared under

N.J.S.A. 30:4-27.37, and notice to law enforcement and victims

to the extent required by N.J.S.A. 30:4-27.38.

    Charged with protecting the public from violent sexual

predators, and safeguarding the due process rights of the

individual under review, the judiciary plays a crucial role in

the application of the SVPA.   A critical component of that role

is a thorough and rigorous appellate review.     Our appellate

courts recognize the specialized expertise of the commitment

court, and will reverse that court’s determination only upon “an

abuse of discretion or a lack of evidence to support it.”        In re

Civil Commitment of T.J.N., 390 N.J. Super. 218, 225-26 (App.

Div. 2007); accord In re Civil Commitment of R.Z.B., 392 N.J.

Super. 22, 35-36 (App. Div. 2007).   “‘The appropriate inquiry is

                                 7
to canvass the . . . expert testimony in the record and

determine whether the [commitment judge’s] findings were clearly

erroneous.’”     R.Z.B., supra, 392 N.J. Super. at 36 (alteration

in original) (quoting D.C., supra, 146 N.J. at 58-59).

Nonetheless, appellate review of an SVPA determination entails

scrutiny of the evidence before the trial judge, and a

determination of whether the judge’s findings are supported by

that evidence.    See Curtis v. Finneran, 83 N.J. 563, 570 (1980)

(stating in context of nonjury civil action, “the trial court

must state clearly its factual findings and correlate them with

the relevant legal conclusions”); In re Civil Commitment of

J.P., 393 N.J. Super. 7, 17 (App. Div. 2007) (stating in context

of trial court’s determination that defendant’s underlying

sexual conduct constituted predicate sexual offense under SVPA,

“[t]rial judges must understand that the requirement to

articulate specific findings . . . is essential to meaningful

review of the record”).     In short, given the competing interests

at stake, appellate review of an SVPA determination must be

conducted with precision and care.

                                  II.

    In my view, the Appellate Division panel properly

identified this case as the rare instance in which the trial

court’s findings lack a firm foundation in the record,

warranting reversal.

                                   8
    The trial court’s task was to determine three issues: (1)

whether R.F. had been convicted of a sexually violent offense;

(2) whether R.F. suffered from a mental abnormality or

personality disorder; and (3) whether as a result of that

abnormality or disorder, it is highly likely that R.F. will not

control his sexually violent behavior, and that he will

reoffend.   N.J.S.A. 30:4-27.26; W.Z., supra, 173 N.J. at 127-33.

The trial court found that the State had proven by clear and

convincing evidence the first and second elements -- that R.F.

had been convicted of a predicate offense as defined by the

SVPA, and that he suffered from a mental abnormality or

personality disorder within the meaning of N.J.S.A. 30:4-27.26.

Accordingly, the trial court’s denial of the State’s application

for civil commitment was premised on a single determination:

that the State had failed to meet its burden of proving by clear

and convincing evidence that by virtue of his recognized mental

abnormality or personality disorder, R.F. is highly likely to

reoffend.

    Like the Appellate Division panel, I am persuaded that the

State presented clear and convincing evidence -- indeed,

overwhelming evidence -- that R.F. is a sexually violent

predator who is highly likely to engage in acts of sexual

violence after his release.   My conclusion is not premised upon

the differences between the opinions offered by the various

                                 9
experts, but upon their common ground.    While it diverged to

some extent from the expert opinions offered by the State, the

testimony of R.F.’s expert witness confirmed the State’s

evidence in significant respects, and in my view supported

R.F.’s continued confinement, not his release.   I respectfully

submit that the trial court’s conclusion that the State had

failed to meet its burden under the SVPA is contrary to the

evidence, and is premised upon reasoning that is simply

irrelevant to the SVPA.

    As the majority recounts, the State’s expert psychiatrist,

Dr. Robert Harris, diagnosed R.F. with pedophilia, attention-

deficit hyperactivity disorder (ADHD) and antisocial personality

disorder.    The expert’s diagnoses were premised in part upon his

interviews with R.F.   In those interviews, R.F. admitted that he

began to be attracted to one victim when she was ten years old.

R.F. also told the expert on multiple occasions that he had a

“deviant arousal” for girls aged between ten and thirteen, and

that he was also aroused by images of blood.   Dr. Harris

testified that the combination of pedophilia and anti-social

personality disorder greatly exacerbated R.F.’s risk of

reoffense.   Acknowledging that the Static-99 diagnostic tool

should be used with caution to assess juvenile offenders, Dr.

Harris nevertheless relied upon it, given that R.F. was almost

eighteen years old at the time of his offense.   By Dr. Harris’s

                                 10
assessment, R.F.’s Static-99 scores of four and five meant that

he presents a moderate to high risk of sexually reoffending.

    Dr. Harris noted that R.F. may identify himself with young

children or perceive them to be his peers.    He considered this

factor to heighten, rather than mitigate, R.F.’s risk of

reoffending if released from civil commitment.    The expert was

further concerned by R.F.’s sexual activity during his

confinement, finding that this denoted R.F.’s inability to

comply with rules and regulations.    Ultimately, Dr. Harris

concluded that R.F. presented a high risk of reoffense.

    The State’s second expert witness, psychologist Dr. Sean

McCall, did not concur with Dr. Harris’s definitive diagnosis of

pedophilia in R.F.   Instead, Dr. McCall adopted a provisional

diagnosis of “rule out pedophilia,” as well as a diagnosis of

antisocial personality disorder.     Dr. McCall opined that R.F.

had admitted that he was sexually aroused by young girls, and

noted R.F.’s willingness to “act upon” that arousal.     Dr. McCall

described R.F.’s escalating sexual violence and deviance, noting

his use of force against the first victim and his use of a

weapon against the second.   Like Dr. Harris, Dr. McCall relied

upon the Static-99 test given R.F.’s near-adult status at the

time of his offenses and the nature of those offenses.    The

expert determined R.F.’s Static-99 score to be a four, which he

equated to a thirty-six percent chance of being reconvicted for

                                11
a sexual offense within fifteen years.   Dr. McCall shared Dr.

Harris’s concern that R.F.’s continued inability to refrain from

sexual activity while confined indicated that he could not

comport himself to the restrictive standards of commitment, much

less the standards of society.   Dr. McCall found that R.F.’s

diagnosis of antisocial personality disorder predisposed him to

reoffend.   Dr. McCall concluded that R.F. was at a high risk to

sexually reoffend if not committed.   During his cross-

examination, Dr. McCall expressed the same concern as Dr. Harris

regarding R.F.’s emotional identification with children,

concluding that it increased the risk of R.F. reoffending

sexually.

     Dr. Vivian Schnaidman, an expert in psychiatry, testified

on behalf of R.F.   Dr. Shnaidman diagnosed R.F. with conduct

disorder.   She initially characterized his condition as a

juvenile manifestation of antisocial personality disorder, but

conceded under questioning from the trial judge that R.F.’s

mental condition met the Diagnostic and Statistical Manual of

Mental Disorders criteria1 for antisocial personality disorder.

She stated that because R.F. had conduct disorder, “there is

definitely psychopathology, I just don’t want it to be sexual

psychopathology.”   Dr. Shnaidman rejected the use of the Static-

1
 American Psychiatric Association, Diagnostic and Statistical
Manual of Mental Disorders 706 (4th ed. Text Revision 2000)
(DSM-IV-TR).
                                 12
99 diagnostic test because of R.F.’s age and cognitive

limitations, and opined that despite his mental conditions, R.F.

is at a low risk to reoffend.

    Dr. Shnaidman emphasized R.F.’s belief that his young

victims, who had accepted him as someone with whom they could

play “hide-and-seek,” were in fact his peers.   She testified

that in concert with R.F.’s cognitive impairment, this belief

caused him to equate his sexual assaults on his twelve and

thirteen year old victims to adult dating behavior.    Although

she conceded that children of these victims’ ages may not, as a

matter of law, consent to sexual activity, Dr. Shnaidman

suggested that R.F. believed that the victims were his

contemporaries, and therefore were capable of giving consent.

Dr. Shnaidman acknowledged R.F.’s interaction with the victims

prior to the assaults, which had been characterized by the

State’s experts as R.F.’s “grooming” of the victims.    She

minimized the significance of those interactions, observing that

if such contact took place between adult men and adult women, it

would be called “dating.”   Dr. Shnaidman testified that in

R.F.’s mind, his sexual encounters with his young victims

constituted “dating.”

    Dr. Shnaidman testified regarding R.F.’s plea bargain,

pursuant to which R.F. had pled guilty to two charges of third-

degree endangering the welfare of a minor, N.J.S.A. 2C:24-4(a),

                                13
rather than the more serious charges pending against him, two

counts of first-degree aggravated sexual assault N.J.S.A. 2C:14-

2(a)(4).   To Dr. Shnaidman, the State’s decision to enter into

the plea bargain indicated that R.F.’s conduct, contrary to

statements from his victims indicating R.F.’s use of force and

weapons, fell somewhere on the spectrum between consensual

sexual activity and sexual activity conducted through the use of

force.   Dr. Shnaidman opined that R.F. had learned from his

mistakes and now understood that he would not be protected from

prosecution because he was not yet eighteen when these offenses

were committed.

     Thus, while the expert witnesses who testified before the

trial court disagreed on significant points, there was

substantial consensus among them.      All of the experts agreed

that R.F.’s mental condition met the DSM-IV-TR criteria for

antisocial personality disorder.      All of the experts agreed that

R.F. misidentified children as his peers and that he has had

sexual encounters with minors.     All of the experts recognized

that R.F. had likely been sexually active, in violation of

facility rules, while confined.2      None of the experts remotely



2
 Dr. Shnaidman testified that she asked R.F. whether he continued
to be sexually active while in confinement but that he denied it
and informed her that he was uncomfortable discussing anything
sexual with her. Dr. Shnaidman agreed that R.F. was likely
sexually active while confined, but stated that “the fact that
                                 14
suggested that following his offenses, R.F. gained the ability

to control the arousal that is prompted by his contact with

children.   Indeed, the very explanation that Dr. Shnaidman

offers in R.F.’s defense -- that R.F.’s mental condition

rendered him incapable of understanding that he is not the

contemporary of a pubescent girl, or of distinguishing between

the sexual assault of a child and adult dating behavior --

itself raises serious concerns.3

     In my view, the trial court’s analysis of the record fails

to support its conclusion.   The court cited factors that would

tend to exacerbate, not reduce, the risk of recidivism: R.F.’s

disciplinary record and lack of significant progress while

confined, his poor impulse control, his limited ability to

comprehend that he had committed sexual offenses and what the

trial judge described as his “bizarre” statements about being

aroused by young girls and blood.    The trial judge noted

discrepancies between R.F.’s narrative of the two incidents that


he may have had sexual activity with one or two peers in this
facility, it’s not -- for me it’s not a deal breaker.”
3
  I am not reassured, as is the majority, by R.F.’s purported
understanding “that it is wrong to have sexual relations with
underage individuals.” Ante at ___ (slip op. at 40). During
cross-examination, R.F.’s expert Dr. Shnaidman explained that
while R.F. believed that his victims consented to sexual
activity and that one of his victims was in fact his girlfriend,
he still felt remorse because he was criminally charged and
convicted. She testified that, “[t]he details of exactly how
and why it was wrong may still remain muddled in his mind, but
he knows that it was wrong and he would take it back if he could
because he feels bad that he did something bad.”
                                15
led to his conviction for endangering the welfare of a child and

the official record.   She observed that R.F. had received

numerous disciplinary citations while confined, including one

involving suspected sexual activity with another resident of the

facility, that he claimed to have another personality that he

termed “Goliath,” that he reported experiencing blackouts, that

he demonstrated what the court termed “distorted thinking,” and

that “he had only a limited understanding of his crime.”     The

judge found evidence in the expert testimony and in R.F.’s

treatment records that R.F. is significantly cognitively

impaired.   She noted that R.F. made only limited progress in

treatment, that he had been diagnosed with attention deficit

hyperactivity disorder and bipolar disorder and that he suffered

from juvenile conduct disorder.    The trial judge stated that

based upon R.F.’s past conduct, it could be reasonably predicted

that “he will get in trouble if released now into the

community.”

    Nonetheless, the trial judge stated that she was “not so

clearly convinced” that R.F. was “highly likely to commit a

sexually violent offense in the foreseeable future.”    That

conclusion was not based upon any expert testimony indicating

that R.F. has made progress with treatment and time.    Instead,

the trial judge focused upon a factor recognized nowhere in the

SVPA or in the case law applying it: the terms of defendant’s

                                  16
plea bargain.   The trial judge conjectured that the prosecutor’s

decision to permit R.F. to plead guilty to a lesser included

offense, rather than to try him for first-degree aggravated

sexual assault, revealed that the State had doubts about the

underlying offenses.   She stated:

          The Sussex County Prosecutor’s Office and
          the sentencing Judge are those more closely
          connected   to  [R.F.’s]   sexual   offending
          behavior and most capable of making an
          evaluation of appropriate sanctions punitive
          and remedial. Rather than pursue child rape
          convictions possible here with a presumptive
          30-year sentence, the two offenses were pled
          out as third-degree endangering charges . .
          . with concurrent sentences of five years at
          [the Adult Diagnostic and Treatment Center].
          The   State’s  petition   now   seeks   civil
          commitment to [the] Special Treatment Unit
          with an indeterminate time which in this
          case is tantamount to life in custody. This
          disproportion itself raises doubts in this
          Court’s mind.

In fact, the record reveals nothing whatsoever about the reason

why the State entered into a plea agreement with R.F.; like any

other plea bargain, the agreement in this case may have been

influenced by a range of factors.    Further, the trial judge’s

suggestion that R.F.’s civil commitment is akin to a life

sentence is belied by the statute’s requirement that R.F.’s

commitment be reviewed annually, pursuant to N.J.S.A. 30:4-

27.35.   I respectfully submit that the trial court’s reliance

upon speculation about R.F.’s plea bargain and erroneous



                                17
assumptions regarding his term of commitment constituted

significant errors, and led the court to the wrong decision.

     The Appellate Division panel did not, as the majority

suggests, substitute its judgment for that of the trial court in

drawing inferences from a debatable record.   Instead, the panel

properly concluded that the trial court’s analysis lacked

support in the evidence, and that it accordingly could not

withstand even a deferential appellate review.   In my view, the

panel furthered the Legislature’s goals that violent sexual

offenders be ensured due process and provided treatment, and

that public safety -- in this case the safety of children -- be

preserved.

     I do not share the majority’s confidence that R.F.’s

release with a discharge plan, with the restrictions imposed by

community supervision for life (CSL) under N.J.S.A. 2C:43-6.4,

will protect the community.4   The restrictions of CSL cited by

the majority -- requiring R.F. to seek authorization regarding

his residence and employment, to contact his parole officer for

4
 The “conditional discharge” cited by the majority, ante at ___
(slip op. at 38-39), is unavailable in this case. Such a
discharge is authorized by the SVPA only “[i]f the Department of
Human Services recommends conditional discharge of the person
and the court finds that the person will not be likely to engage
in acts of sexual violence because the person is amenable to and
highly likely to comply with a plan to facilitate the person’s
adjustment and reintegration into the community so as to render
involuntary commitment as a sexually violent predator
unnecessary for that person.” N.J.S.A. 30:4-27.32(c)(1). No
such finding has been made with respect to R.F.
                                18
various reasons, to submit to drug, alcohol and psychological

testing and to complete treatment -- can provide effective

protection to the public and adequate supervision for certain

offenders released from SVPA confinement.    I submit, however,

that R.F. is not such an offender, and this is not such a case.

Given R.F.’s previous failure to make progress in treatment, his

violation of rules regarding sexual activity even while

confined, his documented inability to control his sexual

impulses and his history of violence, the restrictions imposed

as part of CSL provide scant protection to potential victims,

especially children whom R.F. may encounter.     Particularly in

light of R.F.’s own expert’s opinion that his identification

with children led him to confuse sexual activity with minors

with adult dating, there is no assurance that he would comply

with a ban on contact with his victims or other minors, and a

strong suggestion that he would not.    In my view, CSL

restrictions are simply inadequate to protect the community from

the risk that R.F. will reoffend.

    I respectfully submit that a substantial error was made

when the trial court denied the State’s motion to civilly commit

R.F. under N.J.S.A. 30:4-27.32(a).     I would affirm the Appellate

Division’s determination, and I respectfully dissent.




                               19
             SUPREME COURT OF NEW JERSEY

NO.   A-10                                 SEPTEMBER TERM 2012

ON CERTIFICATION TO        Appellate Division, Superior Court




IN THE MATTER OF
THE CIVIL COMMITMENT OF
R.F. SVP 490-08




DECIDED         March 19, 2014
             Chief Justice Rabner                       PRESIDING
OPINION BY        Justice Albin
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY               Justice Patterson


                                   REVERSE/
CHECKLIST                         REINSTATE/            AFFIRM
                                    REMAND
CHIEF JUSTICE RABNER                   X
JUSTICE LaVECCHIA                      X
JUSTICE ALBIN                          X
JUSTICE PATTERSON                                         X
JUDGE RODRÍGUEZ (t/a)                  X
JUDGE CUFF (t/a)                       X
TOTALS                                 5                  1




                                                1